NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CANTRAN GROUP, INC., a California               No.    18-56545
corporation,
                                                D.C. No.
                Plaintiff-Appellant,            2:18-cv-02044-R-RAO

 v.
                                                MEMORANDUM*
CUPS, LLC, a Nevada limited liability
company; SMA GROUP, LLC, a Delaware
limited liability company; THE BRIAD
GROUP, a registerd service mark; THE
BRIAD RESTRAURANT GROUP, LLC, a
New Jersey limited liability company,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                           Submitted February 4, 2020**
                              Pasadena, California

Before: THOMAS, Chief Judge, and WARDLAW and NGUYEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cantran Group, Inc. appeals from the district court’s judgment of dismissal

with prejudice as a sanction for failure to timely oppose defendants’ Rule 12(b)(6)

motions. We have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of

discretion, see Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam), we

reverse and remand.

      While district courts have broad discretion to enforce local rules, see

Delange v. Dutra Constr. Co., 183 F.3d 916, 919 n.2 (9th Cir. 1999) (per curiam),

before dismissing an action as a sanction for noncompliance with those rules, a

court is required to consider five factors: “(1) the public’s interest in expeditious

resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

prejudice to the defendants; (4) the public policy favoring disposition of cases of

their merits; and (5) the availability of less drastic sanctions.” Id. (quoting

Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).

      The public’s interest in expeditious litigation plays only a negligible role

here because resolving the motions on the merits would have required, at most, a

brief continuance of the scheduled hearing date.

      A plaintiff’s willful impairment of a district court’s docket management

supports a dismissal sanction, see Anheuser-Busch, Inc. v. Nat. Beverage Distribs.,

69 F.3d 337, 348 (9th Cir. 1995), but the district court’s finding that Cantran

engaged in a “pattern of repeated [filing] errors and local rule violations”


                                           2
suggesting “more than mere inadvertence” is unsupported by the record. Cantran

had no history of delay and promptly corrected deficiencies in its filings that the

district court flagged. The district court improperly struck the amended complaint

Cantran filed on June 4, 2018, on the basis that it required the court’s leave. See

Fed. R. Civ. P. 15(a)(1)(B).

      While Cantran’s untimely opposition briefs left defendants with less than a

day to respond, the district court failed to consider sanctions less drastic than

dismissal—such as extending defendants’ time to respond or striking the

opposition briefs—that would have resulted in no prejudice to defendants.

Moreover, the public policy favoring resolution of disputes on their merits is

particularly strong at the pleadings stage where, as here, the plaintiff has no history

of dilatory tactics and the delay is only one week. See Raiford v. Pounds, 640 F.2d

944, 945 (9th Cir. 1981) (per curiam); Tolbert v. Leighton, 623 F.2d 585, 587 (9th

Cir. 1980). Ghazali, which involved a post-pleadings dismissal sanction in the

face of the plaintiff’s failure to respond to discovery requests, is inapposite.

      Under these circumstances, the district court’s dismissal sanction was an

abuse of discretion. On remand, the district court should consider the merits of

defendants’ motions to dismiss.

      REVERSED and REMANDED.




                                           3